*451OPINION.
Milliken:
The only evidence introduced to establish a value for discovery was the testimony of an accountant who produced a computation which he had made based upon the records disclosed by the partnership books for the year 1920. He computed the oil reserves in the property from one of the oil decline curves published in a pamphlet of the Oil Men’s Association of Tulsa, Okla., purported to be curves sanctioned by the Treasury Department for estimating the *452lives of oil wells in the mid-continent oil territory. The curve used was not of the Caney field but the one geographically nearest to Caney. For the average monthly production for the first year’s production he used the average per month as shown by the operation of the property during the last four and one-half months of 1920, and for the market price of oil he used $3.50 a barrel, which was the average price received during the four and one-half months.
There are many objections to the computation which might be advanced, the first and most serious being that it does not represent the fair market value of the property on the date of discovery or within 30 days thereafter as called for in section 214 (a) (10) of the Revenue Act of 1918. The figures used in this computation are based on operations and data subsequent to the 30-day period, and which were not shown to have been applicable to that period. There is no testimony that the amount so computed represented the fair market value of the lease on the date of discovery or within 30 days- thereafter.
We are of the opinion that the petitioner has failed to show that the determination of the Commissioner was erroneous or that the partnership was entitled to additional depletion based on discovery value.

Judgment will he entered for the respondent.